Citation Nr: 0105570	
Decision Date: 02/23/01    Archive Date: 03/02/01

DOCKET NO.  99-24 863	)
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Service connection for residuals of a bilateral shoulder 
injury.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Edward F. Flood, Associate Counsel


INTRODUCTION

The appellant served on active duty during World War II, the 
Korean Conflict, and the Vietnam Era.


The matter comes before the Board of Veterans' Appeals 
(Board) from an October 1999 rating decision of the 
Department of Veterans Appeals (VA) Regional Office (RO) in 
Phoenix, Arizona.  

In March 1969, the RO granted the appellant service 
connection for residuals of a cervical spine contusion 
related to his in-service bicycle accident with a 
noncompensable disability.  In March 1999, the RO received a 
claim for an increased rating of the appellant's back 
condition and service connection for a bilateral shoulder 
condition.  In October 1999, the RO increased his service 
connection from noncompensable to 20 percent effective March 
1999, but denied service connection for his bilateral 
shoulder condition.  The appellant disagreed with the rating 
decision denying service connection for his bilateral 
shoulder condition and this appeal ensued.


REMAND

Service medical records established that the appellant fell 
into a three foot ditch while riding a bicycle in September 
1966, when he was on active service in Vietnam.  The day 
after his injury, he sought medical care. A physical 
examination revealed that he injured his back, shoulders, and 
head.  As a result, the physician noted that the appellant 
experienced pain, swelling, and stiffness related to his 
bicycle accident.  There is no evidence that the appellant 
suffered a back, neck, or bilateral shoulder injury prior to 
his in-service accident.

The medical record reflects that the appellant has 
experienced back, neck, and shoulder pain for many years.  
The appellant has been treated for his back pain and pain 
related thereto, including neck and shoulder pain, both from 
private medical physicians, specialists and VA physicians.  
However, in May 1999, a VA physician opined that it would be 
difficult to relate the appellant's current bilateral 
shoulder condition directly to his in-service injury.  Even 
so, he added that the appellant clearly had marked bilateral 
shoulder symptoms and clear restrictions in his ability to 
move his shoulders.

After a thorough review of the evidence, the Board finds that 
the record does not reflect an adequate medical opinion 
regarding the relationship between the appellant's in-service 
inadequate personality diagnosis and his current psychiatric 
problems.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000) ("A veteran seeking disability benefits must 
establish... the existence of a disability [and] connection 
between the veteran's service and disability...").  Thus, it 
is necessary to REMAND the case to determine the nature and 
etiology of his current bilateral shoulder condition.

The case is REMANDED for the following development:

1. The RO should schedule the appellant 
for a VA examination to determine the 
nature and etiology of his bilateral 
shoulder condition.  The claims file 
must be made available to the 
physician and a copy of this REMAND 
must be made available to the 
physician for review in conjunction 
with the examination.  The pertinent 
history concerning the claimed 
disability should be obtained, and all 
the necessary tests and studies should 
be conducted.  The report of 
examination should contain a detailed 
account of all the manifestations of 
the claimed disability found at 
present.  The examiner should be asked 
to determine, based on a thorough 
review of the claims file and the 
examination results, whether the 
appellant has a current bilateral 
shoulder condition.  If the appellant 
is found to have a bilateral shoulder 
condition, the physician should opine 
whether it is at least as likely as 
not related to his in-service bicycle 
accident.  A report of the examination 
should then be associated with the 
claims file.



2. The RO should review the record to 
ensure it is in compliance with the 
Veterans Claims Assistance Act of 
2000.  If further development is 
required, the RO should take 
appropriate action to ensure its 
completion.

3. When the aforementioned development 
has been completed, the RO should 
review the record to ensure it is in 
compliance with the REMAND.  If not, 
the RO should undertake remedial 
action before returning the claim to 
the claim to the Board. See Stegall v. 
West, 11 Vet. App. 268, 270-71 (1968).

The RO should then review the record and adjudicate the 
claims herein at issue.  If any benefit sought on appeal, for 
which a notice of disagreement has been filed, remains 
denied, the appellant and his representative should be 
furnished a supplemental statement of the case and given the 
opportunity to respond thereto.  Thereafter, the case should 
be returned to the Board. 

The appellant has the right to submit additional evidence and 
argument on the matter herein remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 




directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


